DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2020/0236717).
	Sun discloses the following features.
	Regarding claim 1, a method for random access in a wireless communication network (see wireless network shown in Fig. 1 and see “random access channel (RACH) procedure” recited in the abstract), the method comprising: selecting a first configuration or a second configuration for a first channel (“The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows that the PUSCH configuration is selected from a plurality of PUSCH configurations, and therefore must include a first configuration and a second configuration); selecting a preamble from a first preamble group corresponding to the first configuration or a second preamble group corresponding to the second configuration (see “a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract, showing that a preamble is selected corresponding to the selected PUSCH configuration; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); transmitting the selected messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); and transmitting a payload from the UE through the first channel using the selected configuration (see “transmit the PUSCH in accordance with a PUSCH configuration” recited in the abstract); wherein the selected configuration and the selected preamble are determined by the UE (The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and “preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063], therefore as the UE selects the PUSCH configuration, the UE also determines the preamble).
	
	Regarding claim 2, the first channel comprises a PUSCH (see “PUSCH” recited in the abstract); and the second channel comprises a PRACH (see “PRACH” recited in paragraph [0055]).

	Regarding claim 3, one or more preambles in the first preamble group is mapped to one or more sets of PUSCH resources in the first configuration; one or more preambles in the second preamble group is mapped to one or more sets of PUSCH resources in the second configuration (“the configuration information may identify a mapping between a particular RO or a particular set of preambles (e.g., a particular preamble group)” recited in paragraph [0060]; and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which 

	Regarding claim 5, wherein the UE selects the configuration based on a potential length of the payload (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract).

Regarding claim 7, wherein the preambles are mapped to the sets of PUSCH resources on a one-to-one basis (see “the RO and/or the preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063]; wherein a singular preamble is mapped to a particular PUSCH configuration).

	Regarding claim 8, wherein the preambles are mapped to the sets of PUSCH resources on a multiple-to-one basis (see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], wherein a set of preambles, including multiple preambles, are mapped to a PUSCH configuration).



Regarding claim 10, receiving the selected preamble through the PRACH at a base station (see Fig. 3 and paragraph [0055], wherein the BS receives the PRACH preamble); determining the selected configuration for the PUSCH based on the selected preamble at the base station (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]); and receiving the payload through the PUSCH at the base station using the selected configuration (see “For example, the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble, the RO, the DMRS, the UCI, and/or the like), and may receive the payload in accordance with the PUSCH configuration” recited in paragraph [0065]).

Regarding claim 11, receiving the selected preamble through the PRACH at a base station (see Fig. 3 and paragraph [0055], wherein the BS receives the PRACH preamble); determining the set of PUSCH resources mapped to the selected preamble at the base station (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]); and receiving the payload through the PUSCH at the base station using the selected configuration (see “For example, the BS 110 may determine the PUSCH configuration 

Regarding claim 12, a UE for a wireless communication network (see wireless network shown in Fig. 1 including UEs 120a-120e), the UE comprising: a controller configured to: select a first configuration or a second configuration for a first channel (“The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows that the PUSCH configuration is selected from a plurality of PUSCH configurations, and therefore must include a first configuration and a second configuration); select a preamble from a first preamble group corresponding to the first configuration or a second preamble group corresponding to the second configuration (see “a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract, showing that a preamble is selected corresponding to the selected PUSCH configuration; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); transmit the selected preamble from a UE through a second channel (see “The uplink RACH message may include the content of four-step RACH messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or 

Regarding claim 13, the first channel comprises a PUSCH (see “PUSCH” recited in the abstract); and the second channel comprises a PRACH (see “PRACH” recited in paragraph [0055]).

	Regarding claim 14, one or more preambles in the first preamble group is mapped to one or more sets of PUSCH resources in the first configuration; one or more preambles in the second preamble group is mapped to one or more sets of PUSCH resources in the second configuration (“the configuration information may identify a mapping between a particular RO or a particular set of preambles (e.g., a particular preamble group)” recited in paragraph [0060]; and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows preamble groups are mapped to each PUSCH configuration of the plurality of PUSCH configurations); and the UE transmits the payload using the set of PUSCH resources mapped to the selected preamble (see “transmit the PUSCH in accordance 

Regarding claim 15, wherein the UE selects the configuration based on a potential length of the payload (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract).

Regarding claim 16, wherein the preambles are mapped to the sets of PUSCH resources on a one-to-one basis (see “the RO and/or the preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063]; wherein a singular preamble is mapped to a particular PUSCH configuration).

Regarding claim 17, wherein the preambles are mapped to the sets of PUSCH resources on a multiple-to-one basis (see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], wherein a set of preambles, including multiple preambles, are mapped to a PUSCH configuration).

Regarding claim 18, a transceiver coupled to the controller (see 252a-252r coupled to the controller 280 in Fig. 2).

messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); determine a configuration for a second channel selected by the UE based on a preamble group to which the random access preamble belongs (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); and receive a random access payload through the second channel using the determined configuration (see “For example, the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble, the RO, the DMRS, the UCI, and/or the like), and may receive the payload in accordance with the PUSCH configuration” recited in paragraph [0065]).



Regarding claim 21, determine a set of PUSCH resources mapped to the random access preamble; and receive the random access payload through the PUSCH at the base station using the determined set of PUSCH resources (see step 340 in Fig. 3).

Regarding claim 22, wherein the controller is configured to transmit a random access response to the UE in response to the random access preamble and the random access payload (see step 350 in Fig. 3).

Regarding claim 23, a transceiver coupled to the controller (see transceivers 234a-234t in Fig. 2 coupled to the controller 240).


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Tang (US 2013/0070696).
Sun discloses the features as shown above.
Sun does not disclose the following features: regarding claim 4, wherein the UE selects the configuration based on one or more channel conditions.
Tang discloses the following features.
	Regarding claim 4, wherein the UE selects the configuration based on one or more channel conditions (see “the UE itself knows the reason for triggering random access and the size of the Msg3 and can measure the pathloss of the radio channel, and according to two conditions of Msg3 size and Pathloss, the UE can select a competition based random access preamble Group, wherein Group A corresponds to small Msg3 size and Group B corresponds to large Msg3 size” recited in paragraph [0005], wherein the preambles are mapped to the PUSCH configurations as shown in Sun).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Sun using features, as taught by Tang, in order to select the preamble based on the pathloss of the channel (see paragraph [0005] of Tang.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Jeon (US 2020/0351955).
Sun discloses the features as shown above.
Sun does not disclose the following features: regarding claim 6, wherein the payload comprises contention resolution information.
	Jeon discloses the following features.

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Sun using features, as taught by Jeon, in order to perform contention resolution using the two-step RACH process (see paragraph [0326] of Jeon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473